           Case 4:19-cr-40081-JPG Document 11 Filed 09/17/19 Page 1 of 1 Page ID #14



                                  United States District Court
                                                              for the
                                                    Southern District ofIllinois



             UNITED STATES OF AMERICA
                               Plaintiff

                                  V.                                  Case Number: 19-CR-40081-IPG

                  DONALD V.SNOWDEN,
                            Defendant



                                                    ARREST WARRANT

To:     Any authorized law enforcement officer

        YOU ARE COMMANDED to arrest and bring before a United States magistratejudge without unnecessary delay
(name ofperson to be arrested) DONALD V. SNOWDEN                                                                                       ,
who is accused of an offense or violation based on tlie following document filed with the court:
 13 Indictment         □    Superseding Indictment        □ Information        □ Superseding Information                 □ Complaint
 □ Probation Violation Petition            □ Supervised Release Violation Petition      □ Violation Notice □ Order of the Court
This offense is briefly described as follows:
Count 1: Distribution of Methamphetamine in violation of 21:841(a)(l), (b)(1)(A) and 18:2




Date: September 10, 2019
                                                                       i                                              , Deputy Clerk
                                                                                             Isstiing qfficer'scsignatu/^e

City and state:   Benton. IL                                                   MARGARET M. RGBERTDSrclerk of Court
                                                                                               Printed name and title


                                                                  Return

        This warr^w^ received on (date)             9'lp-}9 y and the person was arrested on (date) 9-)7'Iq
at (city and state) f _ (fOCj^L^           fl                 .

Date:
                                                          ^                   ^'            Afrestitf^Jjlc^'s si^ture

                                                                               7              Printed name andAitle
AO-442 (Rev, 11/11) Arrest Warrant MODIFIED SDIL(2/2012)
                                              )IL(2/2012)



                                                                                   EXHIBIT 1                       Page 1 of 1
